Citation Nr: 0708186	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  97-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
an adjustment disorder with mixed anxiety and depressed mood 
(hereinafter referred to as an "adjustment disorder").


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978 and from July 1980 to July 1982.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) in Jackson, Mississippi.  

In December 1998, the Board remanded the veteran's claim to 
the RO that, in a March 1999 rating action, granted service 
connection and a 30 percent disability rating for an 
adjustment disorder, from which the veteran appealed.  In 
November 1999, the Board granted the veteran's claim for 
service connection for ear pain due to tinnitus and remanded 
his claim for an increased rating to the RO for further 
development.  In November 2000, the Board denied the 
veteran's claim for an initial rating in excess of 30 percent 
for an adjustment disorder.

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, an unopposed Motion for Remand was filed by the 
VA General Counsel, averring that remand was required due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of May 2001, the Court vacated the 
Board's decision and remanded the matter, pursuant to the 
General Counsel's motion.  As set forth in detail below, the 
VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the Court's Order in this matter has been placed in 
the claims file.

Subsequently, in April 2002, the Board undertook additional 
development in the veteran's case.  In a March 2003 decision, 
the Board denied the veteran's claim.  

The veteran appealed the Board's March 2003 decision to the 
Court.  In that litigation, a Motion for Remand was filed by 
the appellant, averring that remand was required due to the 
Board's failure to provide an adequate statement of the 
reasons or bases for its conclusion that he was not entitled 
to a 50 percent rating.  It was further argued that the Board 
failed to address the probative value of medical evidence 
that indicated he suffered from moderate to severe impairment 
in social and occupational functioning.  In an Order of 
February 2005, the Court vacated the Board's decision and 
remanded the matter, citing in part to Mauerhan v. Principi, 
16 Vet. App. 436 (2002), and noting the need to obtain VA 
medical records referenced in the September 2002 VA 
examination report.  A copy of the Court's Order in this 
matter has been placed in the claims file.  In December 2005, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development.

Finally, the Board notes that, in a March 2000 rating 
decision, the RO granted service connection for ear pain as 
due to the veteran's service-connected tinnitus disability 
that was incorporated into the veteran's existing tinnitus 
disability evaluation.  Thereafter, in a signed statement 
received in April 2000, the veteran referenced the RO's 
recent rating decision and said he felt his ear pain should 
have been addressed as a separate issue and rated separately 
or there should be an increase in the disability evaluation 
assigned for his service-connected tinnitus.  It is unclear 
if, by this statement, the veteran wished to file a notice of 
disagreement with the RO's action and sought a separate 
compensable rating for his service-connected ear pain, or if 
he wished to file a claim for an increased rating for his 
service-connected tinnitus with ear pain.  The veteran or his 
attorney should contact the RO to specifically file a claim 
regarding either of these matters.


FINDINGS OF FACT

1.  Prior to July 13, 2005, the psychiatric disorder was 
manifested by depression, anxiety, decreased concentration 
and difficulty sleeping.  There was no flattened affect, 
circumstantial circulatory, or stereotyped speech, panic 
attacks or memory loss.

2.  As of July 13, 2005, the evidence is in approximate 
balance as to whether the probative medical evidence of 
record supports a finding that the veteran's service-
connected adjustment disorder is manifested by panic attacks, 
feelings of hopelessness, sleep difficulty, irritability, 
depression, sporadic suicidal ideation in the past, reports 
of auditory and visual hallucinations, and social isolation, 
resulting in occupational and social impairment with reduced 
reliability and productivity, and the need to take regularly 
prescribed medication for depression, with no more than 
serious impairment.  He started with more regular individual 
therapy sessions as of that date, and shortly later reported 
seeing "critters" that he had not previously seen.


CONCLUSION OF LAW

1.  Prior to July 13, 2005, the criteria for an initial 
evaluation in excess of 30 percent for the service connected 
psychiatric impairment have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.125, 4.130, Diagnostic Code (DC) 9440 (2006).

2.  Giving the veteran the benefit of the doubt, as of July 
13, 2005, the schedular criteria for an initial 50 rating for 
an adjustment disorder with mixed anxiety and depressed mood 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.130, 
Diagnostic Code (DC) 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006). 

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. In a December 2006 letter, the 
RO provided the veteran with notice consistent with the 
Court's holding in Dingess.  However, while the veteran's 
claim for an increased rating is being granted, the Board 
leaves to the RO the assignment of an appropriate effective 
date for the increased disability rating granted herein.  As 
set forth below, there can be no possibility of prejudice to 
the veteran and additional notice or development is indicated 
in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since a Motion for Remand was filed with the Court after the 
bill became law, and the basis for May 2001 remand was 
compliance with the duty to assist and notice provisions of 
the new law.  In addition, the Court provided him a copy of 
the Order remanding his case.  The Board afforded the veteran 
ample time in which to proffer evidence and/or argument after 
the case was returned from the Court.  In October 2001 and 
July 2005 letters to the veteran and his attorney, 
respectively, the Board solicited any additional argument or 
evidence that the veteran wished to submit.  The veteran's 
attorney provided additional written argument in November 
2005.

In a March 2006 letter, the RO informed the appellant of its 
duty to assist him in substantiating him claim under the VCAA 
and the effect of this duty upon him claims.  Further, in the 
March 1999 rating action that granted service connection 
appellant was instructed what the bases for the assigned 
rating was, and why a higher rating was not for assignment.  
Thus he was put on notice of the information needed for a 
higher rating.  We therefore conclude that appropriate notice 
has been given in this case.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the March 1999 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the June 1999 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, including private medical 
records, records from the VA medical center (VAMC) in 
Memphis, Tennessee, dated from October 1982 to August 2006, 
and records from the Social Security Administration (SSA), 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  Thus, the 
Board may proceed without prejudice to the appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected adjustment disorder.  VA and non VA 
medical records and examination reports, dated from October 
1982 to August 2006, are associated with the claims files,

Private medical records, dated from January 1992 to June 
1995, essentially reflect the veteran's treatment for a 
variety of psychiatric symptoms.  Diagnoses included major 
depression, panic disorder with agoraphobia, adjustment 
disorder with depressed mood, and alcohol and benzodiazepine 
abuse.  A January 1995 private medical statement, from 
D.R.D., M.D., indicates that the veteran was diagnosed with 
major depression that was treated with anti- depressant 
medications and individual psychotherapy.  

The veteran was hospitalized by VA from June to July 1996 for 
suicidal and thoughts and depression.  He complained of 
decreased sleep, appetite, energy, and concentration with 
increased anxiety, and occasional panic attack, and had 
crying spells that morning.  When examined at admission, he 
was clear and cooperative.  His speech was slow and positive 
for monotonous speech with no slurring or dysarthria.  His 
affect was constricted, his mood depressed, and his thought 
process without racing thoughts.  His concentration was good.  
There was positive suicidal ideation but no plan, and no 
delusions and hallucinations.  He was alert and oriented with 
intact memory.  The diagnoses included panic disorder without 
agoraphobia and a need to rule out dysthymia.  A score of 45 
was assigned on the Global Assessment of Functioning (GAF) 
scale.  In an Addendum to the discharge summary, a physician 
noted that the veteran had some suicidal ideations but no 
intent of hurting himself.  It was noted that the veteran 
reported multiple somatic complaints and was somewhat 
manipulative and was seeking 100 percent disability for his 
ear although in terms of depression said he was doing better.  
He no longer had suicidal ideations and requested discharge.  
There was no evidence of suicide or suicidal ideations.

In a November 1996 signed statement, a VA psychiatrist said 
that the veteran received VA outpatient psychiatric 
treatment.  The veteran's diagnoses included mood disorder 
due to medical condition; tinnitus and essential hypertension 
were also noted.

The VAMC medical records indicate that the veteran was 
hospitalized in November 1996.  He reported that he was 
coming to the hospital at that admission because he wanted to 
obtain a 100 percent disability rating for his depression 
that was caused by his chronic tinnitus.  He sought to have a 
physician verify in writing that his tinnitus caused his 
depression.  It was noted he was previously hospitalized from 
June to July 1996 for multiple somatic complaints.  On 
admission, it was noted that the veteran's depression was 
doing better.  He was vague and evasive as to the details of 
his depressive symptoms.  On mental status examination, the 
veteran was alert and oriented.  His facial expression was 
somewhat sad.  His affect was not labile and he appeared to 
be depressed.  He denied suicidal or homicidal ideation.  
There was no flight of ideas and no lose associations or 
delusions.  He had logical thought content.  Insight and 
judgment were good.  It was further noted that the veteran 
became frustrated because no one would sign a letter to help 
him to obtain his disability.  The discharge diagnoses were 
malingering (disability benefits), and adjustment disorder, 
with depressed mood.  A GAF score of 74 was assigned.

During his October 1997 personal hearing at the RO, the 
veteran testified that his tinnitus severely limited his 
ability to sleep and that this resulted in depression and a 
reduction in the ability to think.  The veteran related that 
he had been employed at ten different jobs, but that he had 
not been employed since June 1998.  He claimed that he was 
fired from his most recent job as a night shift supervisor at 
a manufacturing plant due to "confusion" caused by his 
tinnitus.

On VA examination in December 1997, the veteran complained 
that his tinnitus made it difficult for him to sleep and was 
distracting.  At that time, it was noted that the veteran was 
employed in a manufacturing plant.  On examination, it was 
noted that he was alert, fully oriented and cooperative.  His 
mood was both anxious and moderately depressed.  The examiner 
noted that there was no direct method of ascertaining that 
the veteran's depressed mood was secondary to his tinnitus 
but that he gave a plausible report concerning the 
connection.  The diagnoses included adjustment disorder with 
depressed mood secondary to tinnitus.  His GAF score was 55, 
reflecting moderate symptoms and moderate difficulty in 
social and occupational functioning.

On VA examination in February 1999, the veteran complained of 
depression and anxious feelings related to his service- 
connected tinnitus.  He said that he was unable to 
concentrate in work situations and lost several jobs as a 
result.  On mental status examination, the veteran was fully 
oriented and able to maintain attention and concentration 
throughout the interview.  His mood was depressed and 
anxious.  The veteran's memory was adequate.  Thought process 
was logical and coherent, with goal-directed content.  The 
veteran denied suicidal or homicidal ideation and no 
delusional material was elicited.  Abstract ability was 
judged adequate. Psychological testing revealed a pattern of 
over-reporting of psychopathology, but indicated that the 
veteran was under situational stress which tended to reduce 
his ability to function.  The diagnostic assessment included 
adjustment disorder with mixed anxiety and depressed mood, 
secondary to tinnitus; alcohol abuse; and personality 
disorder, not otherwise specified, with avoidant and 
dependent traits. His GAF score was 50.

In August 1999, the veteran was seen in the VA mental hygiene 
clinic and complained of depression, decreased energy and 
sleep difficulty.  Mood disorder and depression were noted 
and treatment included prescribed medications.  

On VA examination in December 1999, the veteran reported 
sleep difficulty, depressed mood and feelings of hopelessness 
due to his tinnitus.  On mental status examination, the 
veteran was alert and oriented.  His mood was described as 
hopeless.  His affect was constricted and appropriate to the 
content of the interview. He denied any hallucinations and 
did not appear to be responding to internal stimuli.  He 
denied suicidal or homicidal ideations, paranoia or 
delusions.  Memory was intact and speech was regular, goal 
directed, and without looseness of associations or flight of 
ideas.  Insight and judgment both appeared to be good.  The 
diagnostic impression included adjustment disorder with 
depressed mood, chronic, secondary to tinnitus; and 
personality disorder, not otherwise specified, by history. 
His GAF score was 60.

In a February 2000 addendum to the December 1999 VA 
examination report, the examiner related that the veteran 
reported distractibility, decreased concentration, and 
decreased sleep which appeared to be related to the diagnosed 
adjustment disorder with depressed mood, secondary to 
tinnitus.  The examiner noted that the overall disability 
picture was complicated by current alcohol use.  In addition, 
his diagnosed personality disorder added further difficulties 
to the veteran's functioning both socially and 
occupationally.  The examiner stated that the veteran 
appeared to have moderate to severe impairment in social and 
occupational functioning and that such findings were 
unchanged from his level of functioning as assessed during 
the February 1999 VA examination.

VA outpatient records indicate that, in March 2000, the 
veteran reported crying spells and, in August 2000, was seen 
by a VA psychiatrist.  At that time the veteran was noted to 
be fully alert and oriented with grossly intact cognition and 
no evidence of psychosis.  Mood and affect were depressed 
with some suicidal ideation in the past and no current 
homicidal ideations, intentions or plans.  The assessment was 
dysthymic disorder and panic attacks.  A GAF score of 55 was 
assigned and medication was prescribed.  When seen in October 
2000, the veteran said he was crying and worrying less.  He 
still had some insomnia and his mind raced.  His energy was 
low.  His medication was increased.  He still felt depressed 
when seen in January 2001 and complained of sleep difficulty.  
His medication was increased.

During 2002, the VA outpatient records indicate that, in 
February, the veteran was seen in the clinic for depression 
and said he stopped taking prescribed medication two months 
earlier when his prescription ran out.  In April, the veteran 
requested to see a psychiatrist.  He then appeared in the 
clinic without an appointment later in April, did not respond 
to repeated pages to return to the clinic, and could not be 
reached via the contact information he left.  

A July 2002 VA medical record indicates the veteran was seen 
by a psychiatrist for an intake interview to manage his 
depressive symptoms that he had for ten years.  He felt less 
depressed while taking Zoloft that he took since last fall 
with fewer crying spells and was less withdrawn.  He reported 
two psychiatric hospitalizations in 1996 and a private 
hospitalization.  He denied a history of suicide attempts.  
He had a history of assaulting a homeless person who asked 
for money.  He last worked in December 2001 and quit due to 
cervical problems.  Mental status examination indicated the 
veteran was alert and oriented, with good grooming and 
hygiene.  His mood was nervous but less depressed and affect 
was constricted.  He denied auditory/visual hallucinations, 
paranoia, and delusions.  His speech was goal direct, and 
insight/judgment, eye contact and memory were good.  The 
diagnoses were dysthymia, and major depression, recurrent 
without psychotic features.  A GAF score of 55 was assigned.

In September 2002, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
electronic medical records dated from December 1999 regarding 
the veteran's treatment at the VAMC in Memphis.  The veteran 
said he had contact with his mother and siblings who resided 
with him and he reported feelings of depression and 
hopelessness.  He indicated sleep difficulties, decreased 
concentration, decreased energy and decreased interest in 
activities.  

On mental status examination, the veteran was alert and fully 
oriented.  His speech was delivered in a moderate tone and 
pace and the content was logical and goal-directed.  No 
delusional material was elicited.  His memory appeared to be 
grossly intact within the interview setting.  Mood was sad 
and affect was constricted but appropriate to the content of 
the interview.  He showed no evidence in the interview to 
suggest that he was responding to internal stimuli.  He did 
not describe any obsessions, compulsions or panic symptoms.  
The examiner noted that the veteran's functioning over the 
years was impacted by his depressive disorder as well as by 
his physical disorders.  Additional complicating factors 
included his history of alcohol use and a personality 
disorder.  By the veteran's report, he last worked in 
December 2001 and had not resumed work presumably due to his 
depressive disorder, tinnitus, medications and non-service- 
connected medical problems, including cervical spondylosis 
for which he required surgery.  Regarding his social 
functioning, it was noted that the veteran continued to 
maintain involvement with his family and, to some extent, 
within his community.  The examiner related that his current 
level of functioning did not appear to be appreciably changed 
from that described in the December 1999 VA examination 
report.  The diagnostic impressions included major depressive 
disorder, recurrent; dysthymic disorder, and personality 
disorder, by history.  General medical conditions were noted 
as tinnitus, cervical spondylosis, chronic pain, 
hyperlipidemia, sleep apnea, and hypertension.  His GAF score 
was 55.

An October 2002 Mississippi Department of Rehabilitative 
Services Vocational Analysis Worksheet did not show any 
mental dysfunction. 

According to a November 2002 VA outpatient record, the 
veteran told a psychiatrist that he stopped taking prescribed 
medication two months earlier because it did not help him 
sleep and he did not want to resume taking medication.  His 
sleep decreased, his appetite was okay, and he had anhedonia 
with crying spells.  His mood was depressed and affect was 
constricted.  Eye contact, grooming, and hygiene were all 
good.  There were no suicidal or homicidal ideations.  

The VA outpatient records dated in 2003 indicate that varied 
medications were prescribed to treat the veteran's 
psychiatric complaints.  In January, he said he was better 
with the new medication with less depressed mood and 
decreased crying spells.  His affect was constricted and his 
eye contact, grooming, and hygiene were good.  His speech was 
clear and goal-directed with no suicidal or homicidal 
ideations.  

In a February 2003 signed statement, the veteran reported 
difficulty with conversation due to confusion in his head.  
He said his daily living was dependent upon his family and 
that his gaps of VA treatment occurred when he had 
occupational medical insurance and was treated by non-VA 
providers.

In a March 2003 VA medical record, it was noted that the 
veteran said he felt worse on the prescribed medication.  He 
had depression with crying spells and three panic attacks a 
week.  He was trying to go to school and took an oral 
communications class, but could not recall his speeches.  An 
August 2003 VA outpatient record includes the veteran's 
report of panic attacks.  He also reported anhedonia, 
feelings of guilt, decreased concentration, and improved 
energy.  His mood was still depressed and his affect was 
constricted.  Grooming and hygiene were good and there were 
no suicidal or homicidal ideations.  New medication was 
prescribed.  In September 2003, the veteran reported 
occasional panic attacks and, in October 2003, he reported 
daily panic attacks of less intensity with less depressed 
mood.  He was taking two classes at a junior college.  His 
sleep was okay and his appetite unchanged.  His affect was 
euthymic with good eye contact, grooming, and hygiene.  There 
were no suicidal or homicidal ideations.  Diagnoses included 
dysthymia, major depression, recurrent, without psychotic 
features, and panic attacks.  A GAF score of 50 was assigned.

In January 2004, the veteran told his VA psychiatrist he had 
more good days and felt fairly well one to two days per week.  
He was less depressed and still had some crying spells.  He 
had panic attacks approximately four times per week.  On 
examination, the veteran's mood was less depressed, his 
affect was mildly depressed and eye contact, grooming, and 
hygiene were good.  Speech was normoproductive.  Dysthymia 
and panic disorder without agoraphobia were diagnosed.  A GAF 
score of 50 was assigned.  When seen in April 2004, the VA 
medical record indicates that the veteran said he was less 
withdrawn and more likely to leave the house if invited.  He 
had two or three brief panic attacks daily.  

The VA outpatient records document that the veteran 
participated in stress reduction group therapy from June to 
August 2004.

When seen by his VA psychiatrist in September 2004, the 
veteran said he no longer had a happy feeling, was jumpy and 
nervous, had difficulty sleeping and thinking, and wanted to 
be alone.  He felt he was going backwards.  He denied having 
nightmares, crying spells, suicidal and homicidal ideations 
and hallucinations.  A list of failed trial medications was 
noted.  Panic disorder without agoraphobia was diagnosed.  

The veteran participated in VA outpatient group therapy from 
September to December 2004. 

VA outpatient medical records, dated from 2005 to 2006, 
reflect that the veteran was regularly seen by psychiatrists 
in the outpatient mental health clinic, who diagnosed 
dysthymia, major depression, and panic disorder with 
agoraphobia, treated with prescribed medications.  GAF scores 
during this time ranged from 50 to 55.  

A February 2005 administrative decision indicates that the 
SSA found the veteran unable to work and eligible for 
benefits since December 2001.  He was held to be totally 
disabled due to discogneic and degenerative back disorders.

When seen on July 13, 2005, it was indicated that the 
appellant was resuming regular individual therapy.  He 
reported problems with his sleep.  His affect was described 
as constricted and he was more anxious.  He also reported an 
increase in his panic attacks.

According to a September 2005 VA outpatient record, the 
veteran told a mental health counselor that he saw "critters 
flash by" when he drove.  He said it was suggested to him 
that he might have "floaters" but he did not believe that 
caused his problem.  He complained of poor concentration.  On 
examination, he was alert and oriented, neat, and well 
groomed.  He appeared slightly anxious.  His speech was clear 
and there was no objective evidence of perceptual disturbance 
or evidence of delusion.

In January 2006, the veteran was seen by his VA psychiatrist 
and reported ringing in his ears and that he saw "critters" 
across the floor that he knew were not real.  His panic 
attacks decreased.  His mood and affect were euthymic.  Eye 
contact, grooming, and hygiene were good.  A GAF score of 55 
was assigned.  When seen at the end of January, the VA 
outpatient psychiatric record reveals that the veteran viewed 
himself as rather helpless.  He had an irregular sleep cycle 
and denied suicidal ideation.  On examination, he was alert 
and oriented, and was neat and well groomed.  His affect was 
congruent with depressed mood and the veteran appeared calm 
and in good control of behavior.  His speech was clear and 
relevant with no objective evidence of perceptual disturbance 
or delusion.  Dysthymia and panic disorder with agoraphobia 
were diagnosed and a GAF score of 55 was assigned.

According to a February 2006 VA medical record, the veteran 
said he heard voices for five or six years that did not tell 
him to do anything harmful.  His mood was mildly depressed, 
his affect was constricted with good eye contact and he had 
appropriate grooming and hygiene.  There were no suicidal or 
homicidal ideations.  He was oriented.  His speech was 
relevant with no evidence of delusions or impaired judgment.  
It was noted he saw "critters" and had auditory 
hallucinations with no paranoia.  Major depression with 
psychotic features, dysthymia and panic disorder were 
diagnosed and a GAF score of 50 was assigned.  New medication 
was prescribed.

In July 2006, the veteran underwent VA examination.  
According to the examination report, the examiner consulted 
with the veteran's psychiatrist and reviewed the veteran's 
medical records.  It was noted that the 1996 hospitalization, 
noted above, was the veteran's only admission, when 
malingering and an adjustment disorder were diagnosed, and he 
had sporadic psychiatric treatment until approximately 2004.  
Since July 2005, it was noted that the veteran received 
regular psychiatric and counseling follow ups.  The veteran 
said he had weekly contact with his siblings who helped him 
with his errands.  He was divorced from his first wife and 
had a teenage son with whom he had sporadic contact but with 
whom he said he had a decent relationship.  The veteran said 
he had a limited social life.  He complained of insomnia, 
sporadic suicidal ideation, feelings of irritability, and 
feelings of helplessness.  He reported being constantly 
distracted by ringing and rushing in his ears and said a deep 
voice spoke to him at times.  The veteran also described 
peripheral visual hallucinations that he described as 
"little creatures" that dashed by in his peripheral vision.

Further, it was noted that the veteran had mild deficits in 
grooming with no notable hygiene problems during the 
interview.  He presented as aloof or guarded, but was 
generally socially appropriate.  He was alert and oriented, 
and speech was low in rate and tone with normal articulation.  
Mood was "tired and confused" and affect was constricted.  
There was slight tearfulness and mild lethargy.  His thought 
process was generally coherent with mild concreteness and no 
evidence of gross thought disorder of any kind.  The veteran 
reported auditory hallucinations that he said started two 
years earlier.  The examiner noted that the first evidence of 
those hallucinations started in September 2005 when the 
veteran told his counselor and, in January 2006, he told his 
psychiatrist.  The veteran also reported peripheral visual 
disturbance.  His abstract social judgment appeared fair, 
personal insight appeared fair to poor with fair impulse 
control.  He denied ever having made a suicide attempt and 
reported having passive suicidal ideation in the past and 
some suicidal fantasies he currently had.  He denied any 
suicidal or homicidal ideation, plan or intent at this time.  
The veteran displayed low to average immediate memory skills.  

Additionally, as to the veteran's ability to perform 
activities of daily living, the veteran said he had some 
limitations in those areas due to "confusion" and stayed in 
the house most of the time.  Results of psychological tests 
performed at this time produced an invalid profile that may 
indicate inconsistent reporting or exaggeration of symptoms.  
It was noted that the veteran's last examination carried a 
diagnosis of major depression, dysthymic disorder, and 
personality disorder with a GAF score of 55.  The VA examiner 
said that there did not appear to be a significant change in 
the veteran's presentation from his last evaluation.  The VA 
examiner commented that the veteran claimed auditory and 
visual hallucinations were originally reported to mental 
health staff in September 2005.  The reported hallucinations 
had unusual features and were not accompanied by the typical 
psychotic features and, in addition to this and the veteran's 
invalid testing results, they may be secondary to his 
tinnitus or attributable to some other motivation.  The 
clinical impression was major depression, recurrent, and a 
GAF score of 50 was assigned.  The examiner said that the 
veteran had a serious level of impairment as to his overall 
functioning.

An August 2006 VA outpatient medical record indicates the 
veteran was seen for regular follow-up by a psychiatrist.  He 
had slight improvement with new medication and no crying 
spells since his last visit.  His appetite was fair and he 
still heard roaring and occasional bass voice.  Sometimes he 
thought he heard an animal, such as a mouse, making 
scratching noises.  He watched television and wondered why he 
mimicked what he saw.  His mood was less depressed, his 
affected was constricted, and his grooming and hygiene were 
satisfactory.  There were no suicidal or homicidal ideations.  
His speech was normal.  Diagnoses included major depression 
with psychotic features, dysthymia, panic disorder with 
agoraphobia and a GAF score of 50 was assigned.



III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As to the veteran's claim regarding an increased initial 
rating for his service-connected adjustment disorder, the 
Board here notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2006).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria. And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- 
IV), which replaced DSM-III-R.
 
The veteran's initial claim was received by the RO on 
November 22, 1996.  Thus, the Board will his claim under the 
current criteria effective November 7, 1996. 

Under the current schedular criteria, effective November 7, 
1996, DC 9440 (for chronic adjustment disorder), is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2006).  Under DC 9440, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.  The Court has 
clearly instructed that it is the level of impairment, not 
the presence or absence of the enumerated symptoms listed in 
the rating criteria which should be considered.  Mauerhan v. 
Principi, 16 Vet. App. at 436.  Any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  Id.

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an initial increased rating of 50 percent, 
but no higher, is warranted for the veteran's service-
connected adjustment disorder as of July 13, 2005.  The 
medical evidence from that date indicates that his 
symptomatology has included social isolation, depression, and 
a need for prescribed medication.   As of that outpatient 
visit, he reported increased panic attacks, more anxiety, and 
a more constricted affect was noted.  Thereafter, symptoms 
have continued to be more severe than in the past.  He has 
begun to see critters and has reported hearing voices.  
Additional social isolation is also demonstrated since July 
2005.  The Board concludes that there are no symptoms of 
higher evaluation than 50 percent as of that date.  
Specifically, things such as obsessional rituals, illogical 
speech, spatial disorientation, and neglect of personal 
appearance have not been shown.  There is no evidence of 
persistent delusions or hallucinations, and gross impairment 
of behavior is not shown.

Prior to July 13, 2005, however, an initial rating in excess 
of 30 percent is not warranted.  Records during that time 
show isolated periods of social impairment in the mid 1990's, 
but this seems to resolve some with treatment.  The VA 
examiner in December 1997 described the veteran as moderately 
impaired although, in December 1999, the VA examiner assigned 
a GAF score of 60 and in the February 2000 Addendum, 
described only moderate to severe impairment that was 
unchanged from the last examination in February 1999.  As 
well, in September 2002, a VA examiner assigned a GAF score 
of 55.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 30 to 40 
denotes major impairment in several areas, such as work or 
family relations or some impairment in reality testing or 
communication.  A GAF score of 50 denotes serious symptoms or 
serious impairment in social or occupational functioning; a 
GAF score of 60 denotes moderate symptoms or moderate 
difficulty in social and occupational functioning; and a GAF 
score of 70 denotes no more than slight impairment in social 
and occupational functioning.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above; the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

Records suggest that during at least part of this period 
appellant was working, and that when he had to stop work it 
was not for psychiatric impairment.  During this earlier 
period there is no evidence of significant social isolation 
as he maintained contact with family members.  Additionally, 
there are no significant findings of frequent panic attacks 
which appear in 2005 and thereafter.  Also as of September 
2005, he begins reporting seeing "critters" and 
occasionally hearing voices.  The evidence does not reflect 
this higher level of impairment prior to July 2005.  As 
noted, throughout most of this period, prior to July 2005, 
examiners reported no significant change in the appellant's 
overall impairment.

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
That last VA examination was in September 2002, when the VA 
examiner assigned a GAF score of 55 and, in the February 2000 
Addendum, the VA examiner described the veteran as having 
moderate to severe impairment, unchanged since the February 
1999 VA examination and, in December 1999, a GAF score of 60 
was assigned by that VA examiner.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation, effective July 13, 2005.  Overall, the 
evidence shows that there is a question as to which of the 
two evaluations should apply, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under Diagnostic Code 9440 is 
warranted, under the regulations currently in effect from 
that date, and that prior to that date, a 30 percent rating, 
but no more should be assigned.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the current regulations.  Even 
though the Board has determined that a 50 percent rating is 
warranted, for part of the period, in this case, there is not 
a question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, we have determined that 
the increase to 50 percent, since July 2005, is warranted by 
the reasonable-doubt doctrine.  Second, the Board would point 
out that there is simply no indication of diagnosed 
psychiatric impairment to warrant a 70 percent rating under 
the current regulations.  See DC 9411.

The recent July 2006 VA examination findings, to include that 
the veteran was cooperative with affect that was constricted, 
and fair to poor insight and fair judgment and impulse 
control, are barely representative of a 50 percent rating 
under the above-cited criteria.  Further, there is no current 
convincing evidence of suicidal ideation; or evidence of 
speech that is illogical, obscure or irrelevant; near- 
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; or spatial disorientation.  Moreover, there has 
been no demonstration of neglect of personal hygiene.  The 
veteran denied having delusions and reported having 
hallucinations, although the recent VA examiner in July 2006 
noted that the veteran's hallucinations had unusual features 
and were unaccompanied by the typical psychotic features.  
Given that, and the invalid psychological test results, the 
VA examiner commented hat the veteran's hallucinations may be 
secondary to his tinnitus or attributable to some other 
motivation.  The medical evidence shows the veteran had close 
contact with his siblings and a decent relationship with his 
son.  The most recent objective findings of the VA 
examination reports since July 2005, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
facial laceration, as the Court indicated can be done in this 
type of case.  As noted, the Board has staged the rating 
herein, concluding that a 30 percent rating is warranted 
prior to July 13, 2005, with a 50 percent warranted as of 
July 13, 2005.






ORDER

An initial rating of 50 percent is granted for the veteran's 
service-connected adjustment disorder with mixed anxiety and 
depressed mood, effective as of July 13, 2005, subject to the 
laws and regulations governing the award of monetary 
benefits.

An initial rating in excess of 30 percent prior to July 13, 
2005, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


